Name: 2011/843/EU: Commission Implementing Decision of 13Ã December 2011 on the Union financial contribution to national programme of the Kingdom of Spain in 2011 for the collection, management and use of data in the fisheries sector (notified under document C(2011) 9318)
 Type: Decision_IMPL
 Subject Matter: information technology and data processing;  Europe;  fisheries;  EU finance
 Date Published: 2011-12-16

 16.12.2011 EN Official Journal of the European Union L 334/29 COMMISSION IMPLEMENTING DECISION of 13 December 2011 on the Union financial contribution to national programme of the Kingdom of Spain in 2011 for the collection, management and use of data in the fisheries sector (notified under document C(2011) 9318) (Only the Spanish text is authentic) (2011/843/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 861/2006 of 22 May 2006 establishing Community financial measures for the implementation of the common fisheries policy and in the area of the Law of the Sea (1), and in particular Article 24(1) thereof, Whereas: (1) Regulation (EC) No 861/2006 lays down the conditions whereby Member States may receive a contribution from the European Union for expenditure incurred in their national programmes of collection and management of data. (2) Those programmes are to be drawn up in accordance with Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (2) and Commission Regulation (EC) No 665/2008 of 14 July 2008 laying down detailed rules for the application of Council Regulation (EC) No 199/2008 (3). (3) The Kingdom of Spain has submitted the national programme for 2011-2013 as provided for in Article 4(4) and (5) of Regulation (EC) No 199/2008. This programme was approved in 2011 in accordance with Article 6(3) of Regulation (EC) No 199/2008. (4) This Member State has submitted annual budget forecasts covering the period 2011-2013 according to Article 2 of Commission Regulation (EC) No 1078/2008 of 3 November 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 861/2006 as regards the expenditure incurred by Member States for the collection and management of the basic fisheries data (4). The Commission has evaluated Member States annual budget forecasts, as laid down in Article 4 of Regulation (EC) No 1078/2008, by taking into account the approved national programme. (5) Article 5 of Regulation (EC) No 1078/2008 establishes that the Commission is to approve the annual budget forecast and is to decide on the annual Union financial contribution to each national programme in accordance with the procedure laid down in Article 24 of Regulation (EC) No 861/2006 and on the basis of the outcome of the evaluation of the annual budget forecasts as referred to in Article 4 of Regulation (EC) No 1078/2008. (6) Article 24(3)(b) of Regulation (EC) No 861/2006 establishes that a Commission Decision is to fix the rate of the financial contribution. Article 16 of that Regulation provides that Union financial measures in the area of basic data collection are not to exceed 50 % of the costs incurred by Member State in carrying out the programme of collection, management and use of data in the fisheries sector. (7) This Decision constitutes the financing decision within the meaning of Article 75(2) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (5). (8) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Article 1 The maximum global amount of the Union financial contribution to be granted to the Kingdom of Spain for the collection, management and use of data in the fisheries sector for 2011 and the rate of the Union financial contribution, are established in the Annex. Article 2 This Decision is addressed to the Kingdom of Spain. Done at Brussels, 13 December 2011. For the Commission Maria DAMANAKI Member of the Commission (1) OJ L 160, 14.6.2006, p. 1. (2) OJ L 60, 5.3.2008, p. 1. (3) OJ L 186, 15.7.2008, p. 3. (4) OJ L 295, 4.11.2008, p. 24. (5) OJ L 248, 16.9.2002, p. 1. ANNEX NATIONAL PROGRAMME 2011-2013 ELIGIBLE EXPENDITURE AND MAXIMUM UNION CONTRIBUTION FOR 2011 (in EUR) Member State Eligible expenditure Maximum Union contribution (Rate of 50 %) KINGDOM OF SPAIN 16 043 361,16 8 021 680,58 TOTAL 16 043 361,16 8 021 680,58